Citation Nr: 0336123	
Decision Date: 12/22/03    Archive Date: 12/29/03

DOCKET NO.  01-09 777	)	DATE
	)
	)


THE ISSUE

Whether the March 1991 decision wherein the Board of 
Veterans' Appeals (Board) denied service connection for the 
cause of the veteran's death, should be revised or reversed 
on the grounds of clear and unmistakable error (CUE).


REPRESENTATION

Moving party represented by:  Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

R. Coppola




INTRODUCTION

The veteran served on active duty from December 1942 to March 
1945.  

In a March 1991 decision the Board denied entitlement to 
service connection for the cause of the veteran's death.  

The appellant, who is the moving party, has challenged the 
Board's March 1991 decision on the grounds of CUE.  38 
U.S.C.A. §§ 5109A and 7111; 38 C.F.R. §§ 20.1400, 20.1403 
(2003); VAOPGCPREC 01-98.  

This matter is before the Board from a November 2001 motion 
for revision of the Board's March 1991 decision on the 
grounds of CUE.  

The Board issued a decision on the motion in January 2002.  
The appellant appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (CAVC).  

In June 2003 counsel for the appellant and the Secretary 
submitted a Joint Motion To Remand pending a ruling on the 
motion by the CAVC.  The joint motion required the Board to 
vacate its decision and to address the appellant's arguments.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  

The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs (or VBA AMC) to provide expeditious 
handling of all cases that have been remanded by the Board.  
See M21-1, Part IV, paras. 8.43 and 38.02.

The appellant seeks to revise the Board's March 1991 decision 
on the basis of CUE.  She is the widow of the veteran.  In 
the March 1991 decision the Board denied service connection 
for the cause of the veteran's death.  The elements of a 
valid CUE claim limit the review to the record then available 
to the Board and the version of applicable law and 
regulations then in effect.  

At the time of his death the veteran was 100 percent service-
connected for anxiety neurosis, effective October 19, 1978, 
and 10 percent service-connected for duodenal ulcer, 
effective February 3, 1948.  He was also determined 
incompetent, effective April 18, 1979.  

The RO received a copy of the veteran's death certificate in 
November 1980.  The veteran died on October 12, 1980 at age 
58.  The immediate cause of death was listed as cardiac 
arrest.  There were no contributing causes listed.  

In August 1987 the Board remanded the case to the RO for 
further development.  The Board requested the RO to obtain 
all available post-service VA medical treatment records, 
including the records and studies from the October 1980 
terminal hospitalization.  The Board also requested the RO to 
obtain all documents related to the appellant's 1982 tort 
claim.  



A September 1987 Report of Contact, VA Form 119, shows the RO 
contacted the District Counsel at the Albuquerque, New 
Mexico, VA Medical Center.  The District Counsel's office 
stated that the tort claim was closed in 1985 and they would 
forward copies of everything to do with that claim.  

A December 1988 Report of Contact, VA Form 119, shows the RO 
contacted the Medical Records section at the Albuquerque, New 
Mexico, VA Medical Center.  They stated that the veteran's 
file had not been retired, but it could not be located in the 
file room.  

A follow-up call to the District Counsel's office revealed 
that they had possession of the veteran's clinical file.  A 
January 1989 notation on that form indicates that the RO 
received copies of the file from the District Counsel's 
office.  

In an April 1989 statement in support of the claim the 
appellant's representative stated that the VA records 
requested in the remand decision had been obtained, but the 
evidence requested from the District Counsel in connection 
with the 1982 tort litigation was not completed.  The 
representative indicates that transcripts of several 
interviews were obtained; however, the RO did not obtain the 
entire documentation associated with the tort claim.  

Currently, the Board finds that none of this evidence, either 
additional VA medical treatment records or tort litigation 
records was obtained at that time.  The evidence does include 
transcripts of several interviews and copies of medical 
articles in a manila envelope apparently received from the 
Office of the General Counsel, but there is no date of 
receipt.  In addition, this folder is located in the claims 
folder above a VA notification letter dated in December 2001.  

In the March 1991 decision the Board cited receipt of VA 
medical treatment records received as a result of the August 
1987 remand decision.  This included VA hospital summaries 
showing the following diagnoses: diabetes mellitus and 
hyperlipidemia, Type IV, in April and May 1976; anxiety 
neurosis and arteriosclerosis with intermittent claudication 
of the left leg in August and September 1976; anxiety 
neurosis, peripheral vascular disease, diabetes and 
hypertension in February and March 1977; and GI bleeding of 
unknown etiology, probably secondary to diverticulosis of the 
colon, Type IV, hyperlipidemia, and diabetes mellitus in 
March 1978.  

Also cited was a VA hospitalization summary from September 
and October 1979 for evaluation of lower extremity 
claudication; VA outpatient treatment records reflect that 
the veteran complained of gagging and coughing in May 1980; 
VA treatment for rectal bleeding in August 1980; and, 
additional records pertaining to the veteran's terminal 
hospitalization in October 1980, which included statements 
from medical personnel who were present during the veteran's 
final hospitalization and x-ray studies following the 
respiratory arrest.

This evidence was also referred to as having been of record 
at that time in the January 2002 Board decision that was 
subsequently vacated.  

A review of the record reveals that the only requested VA 
medical evidence that had been received following the August 
1987 remand decision is a copy of an October 1980 
hospitalization progress note.  The appellant submitted this 
in August 1998 many years following the January 1991 Board 
denial.  

A review of the record discloses that the VA hospital 
summaries dated in April and May 1976; August and September 
1976; and February and March 1977 were already of record 
prior to the August 1987 remand decision.  They are still in 
the claims folder.  

However, the claims folder does not contain the VA hospital 
summaries dated in March 1987 and September and October 1979; 
VA outpatient treatment records dated in May 1980 or August 
1980; or, the additional records pertaining to the veteran's 
terminal hospitalization in October 1980, which included 
statements from medical personnel who were present during the 
veteran's final hospitalization and x-ray studies following 
the respiratory arrest.  

A review for CUE in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made.  38 U.S.C.A. § 7111 (West 2002); 38C.F.R. § 20.1403 
(2003).  In order for there to be a valid claim of CUE, the 
correct facts, as they were known at the time, must not have 
been before the adjudicator or the proper laws or regulations 
must have been incorrectly applied.  Russell v. Principi, 3 
Vet. App. 310, 313 (1992).  Obviously, the evidence referred 
to in the Board's March 1991 decision was previously of 
record and considered at that time.  Some of this evidence is 
no longer in the claims folder.  This evidence must be 
obtained before a decision can be made as to whether the 
Board committed CUE based on this evidence that was of record 
at the time of the March 1991 decision.  

Accordingly, this case is REMANDED for the following:  

1.  The VBA AMC should obtain the VA 
hospital summaries dated in March 1987 
and September and October 1979; VA 
outpatient treatment records dated in May 
1980 or August 1980; and, the additional 
VA records pertaining to the veteran's 
terminal hospitalization in October 1980, 
which included statements from medical 
personnel who were present during the 
veteran's final hospitalization and x-ray 
studies following the respiratory arrest.  
It is possible that these clinical 
records may be retired at this time.  

2.  The VBA AMC should contact the 
District Counsel in Albuquerque, New 
Mexico, in order to ascertain whether 
that office had previously forwarded 
copies of everything associated with the 
appellant's 1982 tort claim.  If so, the 
District Counsel should specifically 
identify what this evidence consisted of.  
Did this evidence include the transcripts 
of several interviews and copies of 
medical articles that are currently in 
the undated manila envelope apparently 
received from the Office of the General 
Counsel?  The District Counsel should 
forward copies of any documentation that 
it previously forwarded in connection 
with the August 1987 remand decision that 
is not currently contained in the claims 
folder.  

3.  The case should then be returned to 
the Board for a decision.  The Board has 
original jurisdiction in claims involving 
CUE in prior final Board decisions.  

Thereafter, the case should be returned to the Board for 
further review.  The Board expresses no opinion as to the 
final outcome of this case.  No action is required of the 
appellant unless she is notified by the VBA AMC.  



                       
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your motion.  
38 C.F.R. § 20.1100(b) (2003).

